No. 04-01-00678-CV
Daniel O'DELL,
Appellant
v.
Burnell GATES, Clifford Tice, and Beverly Traugot,
Appellees
From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CI-10800
Honorable David Peeples, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	January 16, 2002
APPEAL DISMISSED FOR WANT OF PROSECUTION
	On December 4, 2001, this court ordered appellant to show cause in writing why this appeal
should not be dismissed for want of prosecution. Appellant had not filed a timely brief nor paid the
filing fees to entitle him to proceed with this appeal. Appellant did not file a response. Instead, on
December 18, 2001, appellant filed what he captioned to be "Appellant's Brief Written in Letter
Form" accompanied by a separate "appendix."  On December 20, 2001, appellant filed a motion for
extension of time to file the brief to December 18 and also requested that oral argument be permitted
on his appeal. He failed to pay the filing fee for this motion as well. (1) 
	The letter brief does not meet any of the requirements for an appellate brief. See Tex. R. App.
P. 38.1, and the appendix appears to include documents which are not a part of the record on appeal.
In short, these belated filings do not provide a reasonable explanation of appellant's failure to
prosecute this appeal with timely filings. See Resendez v. Schwartz, 940 S.W.2d 715, 716 (Tex.
App.-El Paso 1997, no writ)(appeal dismissed for want of prosecution where appellant failed to file
brief in time prescribed and gave no reasonable explanation for such failure). The motions for
extension of time to file a brief and for oral argument are denied. Appellant's appeal is dismissed. See
Tex. R. App. P. 38.8.
							PER CURIAM
DO NOT PUBLISH
1. We note in the clerk's record on file the trial court's order sustaining a contest to appellant's affidavit of
indigency, signed October 11, 2001. Appellant did not seek to appeal this order, nor has he made any arrangements
to pay the clerk's fees, or the filing fees incurred in this appeal, following written notices that such fees were overdue.